Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of amendment and remarks filed 09/09/2021.
Receipt is also acknowledged for supplemental amendment filed 09/14/2021. 
Claims 1, 5 and 9 were amended on 09/09/2021.
Claim 5 was further amended on 09/14/2021.
Claims 1-10 are pending.
Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/057603 filed 10/01/2018, which claims benefit of INDIAN application 201721036386 filed 10/13/2017.

Claim Rejections - 35 USC § 112
The rejection of claims 5 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment.

Amendment
While the immediate release composition of claim 1 and the immediate release composition prepared by claim 9 are stated as being free of disintegrants, the prior art shows that pregelatinized starch is a disintegrant (see at least paragraph [0062] of SHRAWAT et al. (US 20150344409 A1)).   Applicant is respectfully requested to comment/consider the state of pregelatinized starch and the exclusion of disintegrant in the compositions in claims 1 and 9.

New Rejections
Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lists pregelatinized as a binder.   Claim 1 has required that one of the at least one binder be pregelatinized starch.   It is unclear if the requirement in claim 5 is that the composition of claim 1 contain more pregelatinized starch in addition to the pregelatinized starch already present, and if yes in what amounts.
Correction is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN MING et al. (WO 2013119607 A2) in view of REZAEI HAMID et al. (WO 2017004122 A1).
CHEN MING discloses pharmaceutical composition comprising compound A or pharmaceutically acceptable prodrug, salt, solvate, hydrate or clathrate thereof, a release modifying excipient, a diluent, a lubricant and a glidant (see the whole document with emphasis paragraphs [0008]-[0014]).   Compound A is ( + )-2-[ 1-(3-Ethoxy-4-methoxy-phenyl)-2-methanesulfonyl-ethyl]-4-acetylaminoisoindoiine-1 ,3-dione (title and paragraphs [0004] and [0031]), which is Apremilast.    Immediate release dosage form is disclosed in paragraph [0063] as a dose in Period 1.
Diluent is lactose (claims 20-22 and paragraph [0057]); Lubricant is corn starch or calcium stearate or magnesium stearate or mineral oil or light mineral oil or glycerin or sorbitol or mannitol or glycols (paragraph [0059]) and magnesium stearate in claim 28; Binder is hydroxypropyl methylcellulose (paragraph [00153]).   Tablet Formulations I and II comprise compound A, lactose monohydrate, hydroxypropyl methylcellulose, METHOCEL and magnesium stearate (paragraph [00155].   
Thus formulations I and II in Tables 1 and 2 in paragraph [00155] are immediate tablet formulations containing METHOCEL E5LV and Hydroxypropyl methylcellulose binder, lactose monohydrate diluent, and magnesium stearate lubricant.
Therefore, for claim 1, the difference between CHEN MING and claim 1 is that the immediate release tablet form of CHEN MING contains hydroxypropyl methylcellulose instead of pregelatinized starch.   
But REZAEI HAMID teaches that binders promote bonding and cohesiveness of granules and tablets and function to improve hardness and that pregelatinized starch and hydroxypropyl methylcellulose are binders (paragraph [0080] of REZAEI HAMID).   Therefore, at the effective date of the invention, the artisan has reason to expect that pregelatinized starch and hydroxypropyl methylcellulose are functionally equivalent as binders which would function to improve hardness of the table and promote cohesiveness of the tablets.   Therefore, at the effective date of the invention, one having ordinary skill in the art would reasonably expect that one functionally equivalent binder could be substituted for the other, in the instant case, pregelatinized starch can be substituted for hydroxypropyl methylcellulose with the predictable binding effect/function of the pregelatinized starch and hydroxypropyl methylcellulose in the tablet art.   This suggestion is supported by Smithv.Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).
Therefore, CHEN MING in combination with REZAEI HAMID renders claim 1 prima facie obvious. 
For claims 2 and 3, tablet formulations of both CHEN MING and REZAEI HAMID renders the tablet form of the claim prima facie obvious.   The coating is optional in claim 3.
For claim 4, the lactose monohydrate in at least formulations I and II renders the requirement of claim 4 prima facie obvious.
For claim 5, the METHOCEL renders claim 5 prima facie obvious.
 For claim 6, the magnesium stearate renders the magnesium stearate lubricant of claim 6.
For claim 7, in some embodiments of CHEN MING, the tablets are film coated (paragraph [00109]) and the film coatings are one of hydroxyethyl cellulose, sodium carboxymethylcellulose, polyethylene glycol 4000, cellulose acetate phthalate.
For claim 8, while "prepared by direct compression" is the process of forming the dosage form of claim 1, the table of CHEN MING teaches that its film coated tablets are compressed (paragraphs [00110], [00116]-[00117], [00125] and [00155]).
For claim 10, CHEN MING does not state that its composition is unstable.   Rather, CHEN MING teaches that the term stable means that the active ingredient of the formulation of the dosage form does not significantly degrade or aggregate or become otherwise modified (see at least paragraph [0044]).   The recitation that the composition "shows no change in impurities ... for a period of at least six months or to the extent necessary for the use of the composition" is a characteristic of the composition.   CHEN MING has not described that the composition/dosage form is unstable or degrades over time.
Therefore, CHEN MING in combination with REZAEI HAMID renders claims 1-8 and 10 prima facie obvious. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN MING et al. (WO 2013119607 A2) in view of REZAEI HAMID et al. (WO 2017004122 A1).
 CHEN MING discloses pharmaceutical composition comprising compound A or pharmaceutically acceptable prodrug, salt, solvate, hydrate or clathrate thereof, a release modifying excipient, a diluent, a lubricant and a glidant (see the whole document with emphasis paragraphs [0008]-[0014]).   Compound A is ( + )-2-[ 1-(3-Ethoxy-4-methoxy-phenyl)-2-methanesulfonyl-ethyl]-4-acetylaminoisoindoiine-1 ,3-dione (title and paragraphs [0004] and [0031]), which is Apremilast.    Immediate release dosage form is disclosed in paragraph [0063] as a dose in Period 1.
In one embodiment, CHEN MING screens the active ingredient, in this case, compound A, and excipients (paragraph [00119]).   In another embodiment, the active ingredient and lactose monohydrate diluent are sieved and mixed together, followed by the addition of lubricant (paragraph [00120].   The ingredients are pre-blended after screening by mixing (paragraph [00121]).   In certain embodiments, the active ingredient, which is compound A (Apremilast), lactose monohydrate diluent and lubricant and HPMC binder are mixed in a blender and in other embodiments, the pre-blend is further screened and blended (paragraph [00123]).   The final blend involves mixing the pre-blend with sodium stearyl fumarate or magnesium stearate lubricant and/or colloidal silicone dioxide glidant (paragraph [00124].   The final blend is then compressed into tablet (paragraph [00125]).
Sieving and/or screening the active ingredient, which in this case is compound A (Apremilast), the diluent, binder and lubricant is step a), blending the pre-blend from step a) in a blender is step b), adding lubricant to the blend is step c) and compressing the final blend into tablets is step d).   Step e is optional.
The between CHEN MING and claim 9 is that CHEN MING uses hydroxypropyl methylcellulose instead of pregelatinized starch to formulate the immediate release tablet.
But REZAEI HAMID teaches that binders promote bonding and cohesiveness of granules and tablets and function to improve hardness and that pregelatinized starch and hydroxypropyl methylcellulose are binders (paragraph [0080] of REZAEI HAMID).   Therefore, at the effective date of the invention, the artisan has reason to expect that pregelatinized starch and hydroxypropyl methylcellulose are functionally equivalent as binders which would function to improve hardness of the table and promote cohesiveness of the tablets.   Therefore, at the effective date of the invention, one having ordinary skill in the art would reasonably expect that one functionally equivalent binder could be substituted for the other, and in the instant case, pregelatinized starch can be substituted for hydroxypropyl methylcellulose in the formulation of the immediate release tablet dosage form with the predictable binding effect/function of the pregelatinized starch and hydroxypropyl methylcellulose in the tablet art.   This suggestion is supported by Smithv.Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).
Therefore, CHEN MING in combination with REZAEI HAMID renders claim 9 prima facie obvious. 
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613